Title: From George Washington to Howell Lewis, 18 August 1793
From: Washington, George
To: Lewis, Howell



Dear Howell
Philadelphia Augt 18th 1793

Your letter of the 14th inst: and enclosures came duly to hand.
I am glad to hear you had a fine rain on the thursday preceeding the date of your letter; even if the Corn should receive no benefit from it; because it would put the ground in good condition for the reception of Wheat. I hope it was followed by another good rain on wednesday night last. at this place it rained the whole night.
I want to make an experimt with respect to taking the tops from Corn before the usual time. I know that if the tops of a whole field was taken off before the dust has fallen, so as to impregnate the grain, that there will be no Corn; but as soon as this function is performed, the tops, in my opinion, serve only to participate in the nutriment which otherwise would be more abundant for what remained. I believe also, as the dust from the Tassel impregnates equally with its own, all the Corn (through the tubes of the Silk) it falls upon; that if every other Row, throughout a whole field⟨,⟩ was deprived of the tops the Corn would, notwithstanding, be equally good; and this is the experiment (although it is late for it) I want to have made. Tell Mr Crow therefore, that it is my desire that he would, immediately, cut the tops from every other row of Corn in No. 5 to the amount of 20—beginning on the side next to No. 2, by the Barn. Let the first row retain the tops—the second then, 4, 6 & so on, alternately to the 40th to loose them. He need not go beyond the old ditch which, formerly, divided the fields. Particular care must be taken to cut the tops above the second joint—that is above the  one from whence the Corn proceeds. Experiments of this sort are easily made, & without risk or expence; and the result may be important. I do not mean that the blades are also to be taken off; for this might expose the stalks to the Sun—stop the circulation of the Juices—and of course injure the grain.
What arrangement has the Overseers made for exchanging their Wheat? & of what kinds does each sow—agreeably to my former directions to them? The Barley from hence has been delayed beyond my expectation—the Vessel by which I intended to have sent it, having sailed sooner than was expected. I do not suppose now, it can go earlier than in Ellwood. But as soon as it is received it must be sown, in order to give it an equal chance in point of season. whether to begin on the Contra sides of the fields, which are sowing with wheat at the time of its arrival, or otherwise, I scarcely know, at this distance, how to direct. I would wish it to have neither better nor worse ground than what is allotted for Wheat, and it would appear odd to have it in the middle of a field of this grain—The Overseers, knowing what my design is, must dispose of it in the best manner they can to answer it.
Mr Lear insists upon it, that he put the Clover seed (in a cask containing about 7 bushls) into the Store himself on the left hand of the Door. If it is not to be found there, you may tell Mr Butler I shall look to him for the va⟨lu⟩e of it, unless he can discover what is gone with it. The reason I had it put into the Store was for safety; & he will find by the written instructions I left with him, that the key of that house was not to remain in his posession longer than whilst he was in the act of giving things out. If the Clover seed then is not there, Butler must have disposed of it himself or, by retaining the key in his possession, contrary to orders, given the roguest people about the house an opportunity to come at it—in which case, as I have observed in a former letter, there can be no doubt of their taking everything else that was saleable.
If no clover seed was gathered before you found the rake, or Comb, was not both seed & clover lost by standing too long? & why this, ask Butler, when both are so essential to my wants? Is the Clover, which by the report, is brought from the Oat field at Dogue Run that which was sown last Spring? If so was it Rank enough to cut?

I do in earnest terms enjoin it upon you to see that the Hay is used with the greatest œconomy, at Mansion Ho.—and particularly to guard against Mrs F. Washingtons Charles & her boy in the Stable; both of whom are impudent & self willed, & care not how extravagantly they feed, or even waste; for I have caught the boy several times littering his horse with hay. Except her blind horse (which may be endangered by running at large) I see no sort of necessity there is for feeding the other with either grain or hay, when they are not used: or any other horse that is at liberty, & able to provide for itself. Those that are kept constantly in the house—constantly at work—or under the Saddle must be fed, or they would perish. I can plainly perceive, that in a little time [(]after saving what Oats I want for Seed another year) there will be nothing either for my negroes or horses to eat; witho⟨ut⟩ buying; which will neither comport with my interest or inclination. By Stuarts report I find he still continues to feed horses with Corn instead of cut Oats as I directed. What two saddle horses are those which stand in the Mansion house Report? I know of none but the one which Mr Whitting used to ride.
Has Mr Stuart received any aid in getting in his Wheat? and have you, as I directed sometime ago, furnished him with plow beasts in place of those which he says have Colts, and are unable to work; & the other tw⟨o⟩—one of which, according to his acct cannot, & the other will not work? Those which cannot, or will not work had better be turned out for breeders, & their places supplied out of the Brood Mares; and those which have colts, ought to be favored. As to having their hearts broke, I do not wonder at it, considering how they are treated; & I fear rode of nights.
I see by the Report respecting the Ditchers, that one of them is working at Union farm in the room of Cupid; but no mention is made of the latter, whether Sick, absent, or dead. Consider always, that these reports are intended for information; & ought therefore to be plain and correct—one part should always corrispond or at least not be inconsistent with, another part—In the Mansion house report you make Godfrey sick Six days—(which is the whole week)—and yet, he appears to be engaged in business some part of the Week. I mention these matters not with a view to find fault, but to shew you the advantages of correctness; and, as you are a young man just advancing into life & business,  to impress you with the propriety & importance of giving attention, and doing whatever you undertake, well.
How does the Potatoes at the Mansion house look? Let the Ground be kept clean & in fine order—that is well pulverised not only at top, but to a sufficient depth for grass.
Unless Isaac is engaged about things, the execution of which cannot be delayed, order him, and whoever is with him, to join Thos Green; and the whole of them to stick to the Barn at Dogue Run until it is compleated. It appears to me that the whole, or greatest part of the time of these people, is employed about one nonsensical job or another; which is the very thing Green is delighted with, as they afford him a pretext to be idle or to be employed in matters which more immediately relate to himself—I wish this may not be the case also with Isaac, as I find he is very desirous of getting by himself always. When I said the whole were to be employed at the New Barn at Dogue run, I did not mean to leave the Dormant windows in the Stable (both back and front) unfinished as they have been begun; which would not have been the case if I could have conceived they would have taken half, or even a quarter of the time they have. In front of the Stable I ordered two; one on each side of the Pedement, dividing the space equally between the latter, & the ends of the house.
Davis, any more than the Carpenters, ought not to be taken from the above work for every little trifle that might as well be done by that lazy scound⟨r⟩el Charles; who might as well be employed in white washing, Painting, or putting up Bedsteads, as to take Green or him, for these purposes. Idleness will be his ruin, for I have no conception of his employing himself otherwise than idly; & when this is the case besides the bad example it sets to others, he will be in mischief, or makin⟨g⟩ a disturbance in the family.
I do not recollect telling you, in any of my letters, that the Rheam of writing Paper which went by Ellwood, was for the purpose of supplying the Overseers &ca with Paper to make their reports on—Give each (if you have not already done it) a quire; and let them know that it is to be applied to this purpose only.
I did not expect an accurate account of the Hogs from the Overseers at this time. But if they do not keep a pretty good eye to them, themselves, I shall have but a flemish account of them when they are called for as Porkers.

I see by the Mill report for the last week, 23 bushels of Meal was brought to the Mansion house, when the usual quantity for that place is 20 bushels—why was this done? If 30 bushels was brought there it would, I am persuaded be consumed, or otherwise disposed of in the week. Your Aunt & all here are well & I am Your Affecte Uncle

Go: Washington

